
	
		III
		111th CONGRESS
		1st Session
		S. RES. 11
		IN THE SENATE OF THE UNITED STATES
		
			January 8, 2009
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize production of documents to the
		  Department of Defense Inspector General
	
	
		Whereas last Congress the Committee on Armed Services
			 conducted a staff inquiry into allegations regarding irregularities in the
			 administration of a contract for logistical support in Iraq by the Department
			 of the Army;
		Whereas, upon the completion of the Committee's staff
			 inquiry, the Chairman and ranking member referred to the Acting Inspector
			 General of the Department of Defense for review allegations regarding the
			 Administration of this LOGCAP contract;
		Whereas, by the privileges of the Senate of the United
			 States and rule XI of the Standing Rules of the Senate, no evidence under the
			 control or in the possession of the Senate may, by the judicial or
			 administrative process, be taken from such control or possession but by
			 permission of the Senate; and
		Whereas, when it appears that evidence under the control
			 or in the possession of the Senate may promote the administration of justice,
			 the Senate will take such action as will promote the ends of justice consistent
			 with the privileges of the Senate: Now, therefore, be it
		
	
		That the Chairman and ranking member
			 of the Armed Services Committee, acting jointly, are authorized to produce to
			 the Department of Defense Inspector General records of the Committee's staff
			 inquiry into allegations relating to the administration of the Army's LOGCAP
			 contract.
		
